Case 1:20-cr-00073-TFM-B Document 82 Filed 05/07/21 Page 1 of 5                      PageID #: 485




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION



   UNITED STATES OF AMERICA,                     *
                                                 *
                  VS.                            *    CRIMINAL NO. CR-20-00073-TFM
                                                 *
   TIA DEYON PUGH,                               *
                                                 *
                  Defendant.                     *


      SUPPLEMENTAL MOTION TO DISMISS SUPERSEDING INDICTMENT

          COMES NOW the Defendant, TIA DEYON PUGH, by and through undersigned

   counsel, and files this supplement to her motion to dismiss the superseding indictment in

   her case, ECF 75.

          In her original motion to dismiss, ECF 52, and her reply to the government’s

   response, ECF 68, Pugh raised the issue of the insufficiency of the indictment, and in

   pertinent part, its failure to give adequate notice to the defendant of the essential elements

   of the offense charged. As stated, “[t]he very purpose of the requirement that a [person]

   be indicted by grand jury is to limit his jeopardy to offenses charged by a group of . . .

   fellow citizens acting independently of either prosecuting attorney or judge.” United

   States v. Peel, 837 F.2d 975, 978-79 (11th Cir. 1988) (quoting Stirone v. United States,

   361 U.S. 212, 218 (1960)).

          “The sufficiency of a criminal indictment is determined from its face.” United

   States v. Critzer, 951 F.2d 306, 307 (11th Cir. 1992.) As previously asserted, as the case

   law developed and the courts began interpreting the Fifth and Sixth Amendments in

   tandem, a critical function of an indictment arose: notice. See, e.g., United States v.
Case 1:20-cr-00073-TFM-B Document 82 Filed 05/07/21 Page 2 of 5                      PageID #: 486




   Woodruff, 296 F.3d 1041, 1046 (11th Cir. 2002) (“By now, it is axiomatic that an

   indictment is sufficient if it (1) presents the essential elements of the charged offense, (2)

   notifies the accused of the charges to be defended against, and (3) enables the accused to

   rely upon a judgment under the indictment as a bar against double jeopardy for any

   subsequent prosecution of the same offense.”) (citations and internal quotation marks

   omitted).

          As argued by counsel, and as this court recognized at the hearing on April 15,

   2021, the bare-bones recitation of the statute in the indictment did not provide Pugh such

   adequate “notice” so as to avoid or limit her jeopardy to charges considered by the Grand

   Jury. In an effort to salvage the deficiency, the government returned to the Grand Jury

   and superseded the indictment, ECF 73. However, the new indictment remains

   insufficient and requires dismissal.

          First, the use of the conclusory term “civil disorder” in the superseding indictment

   does not include the factors in the statutory definition in §232(1) nor the relationship to

   the “act” charged. Congress knew “civil disorder” was vague and subject to anyone’s

   idea of a lawful demonstration being a civil disorder. Especially where the activity was

   sanctioned and supervised by police, the statutory definition of the “assemblage” is not

   met by the background information nor addressed in the substantive statement of

   elements.

          Second, the superseding indictment pointedly omits “violent” in front of “act” as

   required by Mechanic to avoid vagueness, which of course is consistent with the face of

   the statute. See United States v. Mechanic, 454 F.2d 849 (8th Cir. 1971).
Case 1:20-cr-00073-TFM-B Document 82 Filed 05/07/21 Page 3 of 5                    PageID #: 487




          Third, the inclusion of the term “knowingly” does not include a specific intent,

   which the government has been claiming is an element of the offense despite its omission

   from the statute.

          Fourth, and perhaps most notably, the superseding indictment is absolutely silent

   as to how the alleged civil disorder or the defendant’s act “…in any way and to any

   degree obstructed, delayed, and adversely affected commerce and the movement of any

   article and commodity in commerce”, which of course is an essential element of the

   offense, see 18 U.S.C. § 231(a)(3). Contrary to the requirement in Woodruff, supra, the

   new indictment gives no notice Pugh as to the “way” or “degree” that commerce and the

   movement of any article and commodity in commerce was “obstructed, delayed and

   adversely affected”. Again, just as with the insufficiency of the notice of the “act” in the

   first indictment, the superseding indictment does not specify what the grand jury found,

   which leaves the government free to vary from the theory of the case presented to the

   grand jury. While notice can be provided by alternative means, the grand jury itself limits

   the case the prosecution can present to the petit jury. “[A]fter an indictment has been

   returned its charges may not be broadened,” although they may be narrowed. United

   States v. Miller, 471 U.S. 130, 143 (1985) (quoting Stirone v. United States, 361 U.S.

   212, 215-16 (1960)). Thus, only by providing at least some specificity of the conduct

   alleged are the Fifth Amendment rights of defendants protected from expansion to any

   other behavior or factors not presented to the grand jury that the prosecution could

   present at trial as a basis for conviction. A Fifth Amendment charging document is

   principally aimed at “sufficiently appris[ing] the defendant of what he must be prepared

   to meet.” United States v. Bobo, 344 F.3d 1076, 1083 (11th Cir. 2003); see also United
Case 1:20-cr-00073-TFM-B Document 82 Filed 05/07/21 Page 4 of 5                     PageID #: 488




   States v. Archibald, 212 Fed. App’x 788, 793 (11th Cir. 2006). The basic protection

   included in the Fifth Amendment becomes meaningless when the grand jury essentially

   acts as a rubber stamp, without being required to find all the elements of a statute that are

   not apparent from the text of the document.

          As such, Pugh has no notice as to the grand jury’s finding on this element: was it

   an alleged closing of an interstate highway off-ramp itself, or did they find probable

   cause that commercial vehicles hauling hazardous materials were blocked and required to

   detour? Or, did they perhaps find that any commercial vehicle was “obstructed, delayed

   or adversely affected” by resulting traffic or a closure of the I-10 Wallace tunnel, not just

   trucks hauling hazardous material that were required to use the off-ramp? There are any

   number of possible factors that could be proffered, and the absence of same subjects

   Pugh to double jeopardy. The Double Jeopardy Clause of the Fifth Amendment provides

   that “[n]o person shall be subject for the same offence to be twice put in jeopardy of life

   or limb.” U.S. Const. amend. V. “Based on the fundamental notion that serial

   prosecutions by the government are abusive,” see United States v. McIntosh, 580 F.3d

   1222, 1227 (11th Cir.2009), the Clause “protects against a second prosecution for the

   same offense” and “protects against multiple punishments for the same offense,” North

   Carolina v. Pearce, 395 U.S. 711, 717 (1969).

          The 11th Circuit’s decision in Peel bears repeating here: “[t]he very purpose of the

   requirement that a [person] be indicted by grand jury is to limit his jeopardy to offenses

   charged by a group of . . . fellow citizens acting independently of either prosecuting

   attorney or judge.” United States v. Peel, supra at 978-79. That “purpose” remains

   lacking in the superseding indictment.
Case 1:20-cr-00073-TFM-B Document 82 Filed 05/07/21 Page 5 of 5                     PageID #: 489




          In conclusion, despite the new indictment, the allegations in the superseding

   indictment violate both the presentment and notice functions of grand jury indictments

   under the Fifth and Sixth Amendments and Rule 7(c) of the Federal Rules of Criminal

   Procedure. Based on each of these supplemental grounds, separately and cumulatively, as

   well as the issues more fully set out in Pugh’s prior pleadings, the Court should dismiss

   the superseding indictment.

          Respectfully submitted this 7th day of May, 2021.




                                                 s/GORDON ARMSTRONG
                                                 Gordon G. Armstrong, III
                                                 Attorney at Law
                                                 P.O. Box 1464
                                                 Mobile, Alabama 36633
                                                 Telephone: 251-434-6428
                                                 gga3@arserv.com




                                     CERTIFICATE OF SERVICE

            I certify that on this 7th day of May, 2020, I electronically filed the foregoing
   with the Clerk of the Court using CM/ECF system which will send notification of such
   filing to:

   Christopher Bodner, Esq.
   Justin D. Kopf, Esq.
   United States Attorney’s Office
   63 N. Royal Street, Suite 600
   Mobile, AL. 36601


                                                 s/GORDON ARMSTRONG
                                                 Gordon G. Armstrong, III
